                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE


   John Doe,                            )
                                        )
                     Plaintiff,         )
                                        )
   v.                                   )         No. 3:20-cv-315-DCLC-DCP
                                        )
   Lincoln Memorial University,         )
                                        )
                     Defendant.         )




                          REPLY TO LMU’S RESPONSE TO
               PLAINTIFF’S MOTION FOR A PRELIMINARY INJUNCTION




                                            JAMES R. STOVALL, BPR # 32512
                                            RITCHIE, DILLARD, DAVIES &
                                             JOHNSON, P.C.
                                            606 W. Main Street, Suite 300
                                            Post Office Box 1126
                                            Knoxville, TN 37901-1126
                                            Phone: (865) 637-0661
                                            Fax:     (865) 524-4623
                                            email: jstovall@rddjlaw.com
                                            Attorney for Plaintiff




Case 3:20-cv-00315-DCLC-DCP Document 19 Filed 08/18/20 Page 1 of 19 PageID #: 254
                                                        TABLE OF CONTENTS

                                                                                                                                        Page No.

   Introduction ......................................................................................................................................1

   Argument: A preliminary injunction is warranted that requires LMU to readmit Doe
             pending a trial on the merits .........................................................................................3

       1.     Doe is substantially likely to succeed on the merits of his claims .......................................3

              A.         By its plain terms, the DCOM Handbook treats allegations of sexual
                         harassment as a “disciplinary” matter, and it does not authorize SPC to
                         recommend dismissal, based even in part, on an anonymous allegation of
                         sexual harassment ....................................................................................................3

              B.         Doe is substantially likely to succeed on the merits of his Title IX claim ..............7

              C.         Doe is substantially likely to succeed on the merits of his breach of
                         contract claim ........................................................................................................11

              D.         Doe is substantially likely to succeed on the merits
                         of his negligence claim ..........................................................................................12

       2.     Without an injunction, Doe will suffer irreparable harm ..................................................14

       3.     The equities and the public interest weigh in favor of granting a preliminary
              injunction. ..........................................................................................................................16

       4.     No bond is needed ..............................................................................................................16

   Conclusion ....................................................................................................................................17




                                                                            i

Case 3:20-cv-00315-DCLC-DCP Document 19 Filed 08/18/20 Page 2 of 19 PageID #: 255
                                            INTRODUCTION

             LMU’s response confirms that Doe was dismissed in his final semester of medical school

   based, at least in part, on an anonymous allegation of sexual harassment. LMU also does not

   dispute (i) that Doe was not told who the anonymous complaint was or what he was supposed to

   have said to her, depriving him of meaningful opportunity to contest the allegation; (ii) that SPC

   did not question the complainant, much less allow Doe to question her; and (iii) that LMU credited

   the anonymous, hearsay allegation over Doe’s in-person denial. Those undisputed procedural

   defects violated the express terms of the DCOM Handbook and the requirements of basic fairness.

   This means that Doe has a strong likelihood of success on his claims. Indeed, courts in this Circuit

   and elsewhere have enjoined the imposition of school sanctions arising from proceedings far less

   flawed.

             LMU resists injunctive relief primarily on two grounds. Neither is valid.

             First, LMU argues that the Handbook’s disciplinary procedures did not apply to the SPC

   meeting at issue because LMU viewed the allegation of sexual harassment as a matter of

   “professionalism,” and, according to LMU, “professionalism issues” are governed by the

   procedures for “academic deficiencies.” This argument conflicts with the Handbook’s plain

   language. Under the Handbook, “professionalism” standards are explicitly addressed as a matter

   of “conduct” or behavior, not academics. Indeed, the relevant conduct standards are set forth in a

   separate section of the Handbook titled “CONDUCT AND PROFESSIONALISM.” Sexual

   harassment is addressed in this separate section, not in the academic-deficiencies section. And the

   sexual harassment policy in the Handbook explicitly provides that sexual harassment is subject,

   not to an academic sanction, but to “disciplinary action.”




                                                     1

Case 3:20-cv-00315-DCLC-DCP Document 19 Filed 08/18/20 Page 3 of 19 PageID #: 256
          Interpreted as a whole, the Handbook makes clear that, when a professionalism issue

   involves accusations of inappropriate behavior or misconduct, including allegations of sexual

   harassment, the Handbook’s disciplinary procedures apply. It is undisputed that those procedures

   were not followed here.

          Second, LMU argues that Doe was dismissed based on a review of his entire disciplinary

   history at LMU-DCOM, not just a “single, anonymous allegation of sexual harassment.” LMU’s

   claim that there was a “pattern” of behavior gets things backwards. Although disciplinary history

   may be relevant in determining what sanction is appropriate for a violation, a punishment

   determination is properly made only after a violation has been established. As the Handbook puts

   it, “[i]f the committee determines that a violation has occurred then the deliberations will move

   into the penalty phase. At this point, any prior disciplinary problems will be provided to the

   committee.” Handbook at 102 (emphasis added). Instead of determining whether any sexual-

   harassment violation occurred here, however, LMU just assumed that the allegations were true,

   and LMU’s response, with its repeated reference to a “pattern,” depends on this assumption.

          Also, the documents LMU itself has submitted establish that, but for LMU’s reliance on

   the anonymous allegation, Doe would not have been dismissed. The minutes of the SPC meeting

   at issue indicate that only two issues were raised by SPC at the meeting: two allegations of sexual

   harassment. The problem for LMU is that neither allegation was ever the subject of a disciplinary

   hearing. Indeed, the earlier allegation was investigated, Doe was found not to have violated the

   policy, and the matter was closed. The fact that LMU may have relied on two sets of hearsay

   allegations, not just one, is not a valid defense to any of Doe’s claims.

          Finally, LMU does not genuinely dispute that, absent an injunction, Doe’s chance of

   matching with a residency program—and potentially of graduating from medical school at all—

                                                     2


Case 3:20-cv-00315-DCLC-DCP Document 19 Filed 08/18/20 Page 4 of 19 PageID #: 257
   will be substantially diminished. Although LMU faults Doe for not filing his lawsuit sooner, it

   neglected to inform the Court that, before filing suit, Doe attempted to resolve this matter by

   negotiations with LMU through counsel. That effort made sense, among other reasons, because

   given the timing of Doe’s dismissal and internal appeal, he could not have started a residency this

   past July even if he had been reinstated in February.

          Accordingly, a preliminary injunction should be granted (a) prohibiting LMU from

   enforcing its decision to dismiss Doe, and (b) requiring LMU to provide him the opportunity to

   finish his medical studies and graduate as a Doctor of Osteopathic Medicine.

                                             ARGUMENT

   A preliminary injunction is warranted that requires LMU to readmit Doe pending a trial on
   the merits.

   1.   Doe is substantially likely to succeed on the merits of his claims.

        A. By its plain terms, the DCOM Handbook treats allegations of sexual harassment as
           a “disciplinary” matter, and it does not authorize SPC to recommend dismissal,
           based even in part, on an anonymous allegation of sexual harassment.

          The defects in the SPC proceeding identified in the Verified Complaint and Doe’s opening

   brief support all of Doe’s claims. For example, procedural irregularities, including deviations from

   a school’s written procedures, “cast doubt” on the accuracy of the proceeding’s outcome, and,

   when the doubt is substantial enough, “can support an inference of sex bias.” Doe v. Oberlin Coll.,

   963 F.3d 580 (6th Cir. 2020). And the deviations from the Handbook are of course at the heart of

   Doe’s breach of contract claim.

          LMU does not deny that the Handbook’s disciplinary procedures were not followed.

   Instead, it argues that the disciplinary procedures did not apply because the January 2020 SPC

   meeting supposedly was governed by the “Committee Procedures for Academic Deficiencies.”

   LMU’s position is that SPC viewed the allegations against Doe as a “professionalism issue,” and
                                                 3


Case 3:20-cv-00315-DCLC-DCP Document 19 Filed 08/18/20 Page 5 of 19 PageID #: 258
   LMU claims that, under the Handbook, any issue of “professionalism” is treated by the Handbook

   as an “academic deficiency,” even when it involves allegations of sexual harassment. This

   argument contradicts the plain language of the Handbook and the rules of contract interpretation.

             First, the Handbook expressly treats allegations of sexual harassment as a disciplinary

   matter, not an academic one, even when the allegations also raise questions of “professionalism.”

   Although LMU focuses on one sentence in which the terms “academic” and “professionalism”

   appear together, the Handbook has a separate section that expressly addresses “CONDUCT AND

   PROFESSIONALISM.” See Handbook at 76-85. This section provides, among other things,

   various behavior guidelines, rules about academic integrity, rules of “professional appearance,”

   “professionalism standards in social media,” and rules about “medical student/patient

   relationships.” Id. And it is in this “Conduct and Professionalism” section, not the Handbook’s

   academic deficiencies section, that sexual harassment is addressed. “General Conduct Policy

   Guideline” Number 14 provides that “[h]arassment of another person . . . is not tolerated,” and

   refers to the Handbook’s “Sexual Harassment Policy.” Handbook at 76.

             The “Sexual and Other Discriminatory Harassment” policy is also separate from the

   academic deficiencies section. See Handbook at 86-89. In the sexual harassment section, sexual

   harassment is explicitly described as conduct that is subject, not to an academic sanction, but to

   “disciplinary action.” See Handbook at 86 (“Appropriate disciplinary action, up to and including

   suspension, expulsion, termination from employment or being banned from LMU properties, will

   be taken against individuals who violate this [sexual harassment] policy.” (emphasis added)).

   According to the Handbook, because LMU has a “zero tolerance policy” for sexual harassment,

   “students are subject to discipline for any inappropriate behavior.” Handbook at 89 (emphasis

   added).

                                                    4


Case 3:20-cv-00315-DCLC-DCP Document 19 Filed 08/18/20 Page 6 of 19 PageID #: 259
          Second, the SPC procedures for academic deficiencies do not authorize SPC to recommend

   dismissal based on an allegation that is disputed (much less an anonymous one). Rather, these

   procedures address situation involving bad grades—and only when the grade has already been

   assigned. Under these procedures, the committee “is to meet with the student and to discuss the

   grades that have been assigned by the course directors.” Handbook at 62. Significantly, this

   section makes clear that, under the academic-deficiency procedures, factual disputes are to be

   resolved before a deficiency is heard by SPC. “All matters pertaining to how a grade was assigned

   must be resolved before the SPC meeting with the student.” Id. Moreover, in the interest of “due

   process,” if the student is challenging a grade, “the meeting will be put on hold until the issue

   pertaining to the grade is resolved.” Id.

          The section on academic deficiencies also specifies what sanctions SPC “may recommend”

   based on how many courses a student has failed. The authorized recommendations are different

   depending on whether the student in in the “preclinical years” (the first and second years of medical

   school) or the “clinical years” (the third and fourth years). For preclinical students who fail certain

   courses within a specified period, SPC may recommend that the student be dismissed from DCOM.

   For students in the clinical years who “fail one or more rotations,” SPC may recommend that the

   student either (i) repeat the rotation; (ii) repeat all or a portion of the academic year; or (iii) be

   dismissed from DCOM. See Handbook at 63. The Handbook does not authorize SPC to

   recommend dismissal for any other circumstances that fall within the category of “academic

   deficiencies.” See Handbook at 62-63.

          LMU is correct that this section also mentions that SPC may meet with students “in

   addition to students who fail a course,” including students who “receive negative comments on

   clinical rotations” or who “have any other academic or professionalism issue.” Handbook at 62.

                                                     5


Case 3:20-cv-00315-DCLC-DCP Document 19 Filed 08/18/20 Page 7 of 19 PageID #: 260
   But nothing in this section suggests that all professionalism issues will be governed by the

   procedures for academic deficiencies. In fact, in the very next sentence—which is not mentioned

   in LMU’s response—the Handbook explicitly says the opposite:

          Students accused of unethical behavior, such as dishonesty, theft, and violation of
          patient confidentiality, may also be referred to the SPC. (See Disciplinary Procedures
          in the LMU-DCOM Student Handbook).

   Handbook at 62. Whatever else they may be, accusations of “unethical behavior” or “violation of

   patient confidentiality” are also “professionalism issues.” Yet the academic-deficiency section

   itself explicitly provides that SPC hearings involving those accusations are governed by the

   Handbook’s “Disciplinary Procedures.” Id. Nothing in this section suggests that accusations of

   sexual harassment, which are no less serious than “violation of patient confidentiality,” will be

   treated with any less procedural formality.

          Finally, LMU’s opposition to injunctive relief conflicts not only with the Handbook’s plain

   language but also with the rules of contract interpretation. Three rules are particularly relevant

   here: the whole-text canon, the general/specific canon, and the rule of contra proferentum. When

   interpreting a contract or any other legal text, “[t]he text must be considered as a whole.” Antonin

   Scalia and Bryan A. Garner, Reading Law: The Interpretation of Legal Texts 167 (2012). Put

   differently, “the whole instrument must be considered, and not an isolated part, such as a single

   sentence or paragraph.” Parker v. Brunswick Forest Homeowners Ass’n, No. W2018-01760-

   COA-R3-CV, 2019 Tenn. App. LEXIS 301, at *31-32 (Ct. App. June 13, 2019)

          “It is also a ‘well settled rule of contract interpretation that particular and specific

   provisions of a contract prevail over general provisions.’” Vick v. Jefferson Cty. Bd. of Educ., No.

   3:13-CV-730-TAV-CCS, 2016 U.S. Dist. LEXIS 131046, at *9 (E.D. Tenn. Sep. 26, 2016).

   “When a contract contains both general and specific provisions relating to the same thing, the

                                                    6


Case 3:20-cv-00315-DCLC-DCP Document 19 Filed 08/18/20 Page 8 of 19 PageID #: 261
   specific provisions control. Where uncertainty exists between general and specific provisions, the

   specific provisions will usually qualify the general.” Mark VII Transp. Co. v. Responsive

   Trucking, Inc., 339 S.W.3d 643, 648 (Tenn. Ct. App. 2009). And “contracts, if unclear or

   incomplete, are to be construed strictly against the drafter.” Betts v. Tom Wade Gin, 810 S.W.2d

   140, 143 n.4 (Tenn. 1991).

          Here, LMU’s interpretation is based on one sentence, read in isolation, that makes a general

   reference to “professionalism issues.” It ignores the separate sections of the Handbook that

   specifically treat sexual harassment as a matter of “conduct and professionalism” that is subject to

   “disciplinary action.” And since LMU drafted the Handbook, any lack of clarity in the Handbook

   about which “professionalism issues” are merely academic matters and which are also disciplinary

   matters is to be resolved against LMU.

          Interpreted as a whole, the Handbook makes clear that, when a professionalism issue

   involves accusations of inappropriate behavior or misconduct, including allegations of sexual

   harassment, the Handbook’s disciplinary procedures apply. It is undisputed that those procedures

   were not followed here.

        B. Doe is substantially likely to succeed on the merits of his Title IX claim.

          The procedural irregularities in the SPC hearing at issue not only “cast doubt” on the

   outcome of the proceeding, but also support an inference of gender bias. “[W]hen the degree of

   doubt passes from ‘articulable’ to grave, the merits of the decision itself, as a matter of common

   sense, can support an inference of sex bias.” Doe v. Oberlin Coll., 963 F.3d 580 (6th Cir. 2020).

   LMU’s principal argument about Doe’s Title IX claim—that there were no procedural

   irregularities because the Handbook was supposedly not violated—is addressed above. LMU’s

   other arguments are addressed here.

                                                    7


Case 3:20-cv-00315-DCLC-DCP Document 19 Filed 08/18/20 Page 9 of 19 PageID #: 262
           First, LMU seems to assume that the outcome of a proceeding is doubtful only if the

   school’s own procedures were violated. But Title IX is not so limited. Regardless of the express

   requirements of LMU’s Handbook, the fact that LMU credited anonymous and hearsay

   allegations, over Doe’s in-person denials, itself casts doubt on Doe’s dismissal. As the Sixth

   Circuit has put it, sometimes the strongest evidence of gender bias is “the merits of the decision

   itself.” Doe v. Oberlin. “[W]here decision-makers choose ‘to accept an unsupported accusatory

   version over [that of the accused], and declined even to explore the testimony of [the accused’s]

   witnesses,’ this too ‘gives plausible support to the proposition that they were motivated by bias.”

   Menaker v. Hofstra Univ., 935 F.3d 20, 34 (2d Cir. 2019).

           Second, LMU’s argument that Doe was afforded “basis fairness” since he had been given

   “second chances” in the past lacks any merit.          LMU identifies no authority for the novel

   proposition that a student who has been disciplined in the past is not entitled to any procedural

   protections if other accusations are made against him, especially allegations of serious conduct

   like sexual harassment. Regardless of what happened in the past, it violated basic fairness for

   LMU to credit anonymous or other hearsay allegations of sexual harassment, without any sort of

   investigative or adjudicatory process. See Doe v. Brandeis Univ., 177 F. Supp. 3d 561, 608 (D.

   Mass. 2016) (holding that a student’s claim that a private school denied him “basic fairness” was

   plausible because the school disciplined him for alleged sexual misconduct without giving him

   notice of the specific allegations against him, any right to confront or cross-examine the

   complainant, or any right to examine evidence or witness statements, among other defects). The

   lack of basic fairness is so glaring here that it supports an inference that Doe’s dismissal was tainted

   by gender bias, regardless of what Dr. Loyke said to Doe (which will be addressed below).



                                                      8


Case 3:20-cv-00315-DCLC-DCP Document 19 Filed 08/18/20 Page 10 of 19 PageID #: 263
          Also, despite LMU’s repeated references to a “pattern” of “inappropriate behavior,” the

   minutes of the SPC meeting at issue indicate that SPC mentioned two issues, namely, the two

   allegations of sexual harassment. See [Doc. 17-18] at 2 (“Dr. Williamson stated it was concerning

   [Mr. Doe] being asked to leave two rotations in six months.”). Neither of those allegations was

   ever found to be credible, and the second one was not investigated. Indeed, the fact that LMU may

   have relied on the first allegation of sexual harassment supports an inference of gender bias here.

   To do so, LMU had to disregard the conclusion of the Title IX investigator and the evidence that

   Doe submitted to him, including a statement from another male witness.

          Third, LMU’s argument that it did not violate Title IX because Doe was dismissed for

   “poor professionalism” is not valid.      Even in its own response, LMU refers not just to

   “professionalism” but also to “poor professionalism, academic deficiencies and inappropriate

   behavior.” See, e.g., Resp. at 1, 12, and 24. LMU’s repeated references to “inappropriate

   behavior”—the word “behavior” appears 29 times in its response—suggest LMU knows quite well

   well that sexual harassment is not merely a matter of “professionalism.” In fact, under the

   Handbook, even if some “professionalism issues” may be treated as an academic matter, the

   Handbook has a specific section addressing sexual harassment, which provides that sexual

   harassment is subject, not to an academic sanction, but to “disciplinary action.” See Handbook at

   86, 89. As noted above, under Tennessee law, “[w]hen a contract contains both general and

   specific provisions relating to the same thing, the specific provisions control.” Mark VII Transp.

   Co. v. Responsive Trucking, Inc., 339 S.W.3d 643, 648 (Tenn. Ct. App. 2009). LMU’s “conclusion

   that [Doe] had engaged in ‘unprofessional conduct’ derives from—and simply recharacterizes—

   the sexual harassment accusations” against him. Menaker v. Hofstra Univ., 935 F.3d 20, 35-36



                                                   9


Case 3:20-cv-00315-DCLC-DCP Document 19 Filed 08/18/20 Page 11 of 19 PageID #: 264
   (2d Cir. 2019).     A university “cannot escape its promise of procedural protections by

   recharacterizing accusations of sexual misconduct in more generic terms.” Id. at 37.

          Fourth, reviewed carefully, Dr. Loyke’s declaration does not deny that Dr. Loyke credited

   allegations from women over Doe’s denials. Although Dr. Loyke denies that he told Doe that a

   woman would not make up an allegation of harassment, he does not deny that he believed the

   allegations here, even though he had not talked to one of the women and the other was anonymous,

   and even though he never interviewed Doe about the specific allegations. LMU also does not deny

   that Dr. Loyke made handwritten notes of his conversation with the anonymous complainant that

   were not provided to Doe. Those facts, coupled with the lack of any formal fact finding or

   credibility determination, establish a plausible inference that the outcome here was caused, at least

   in part, by gender bias.

          Finally, the three decisions that LMU principally relies on (Resp. at 17) provide a useful

   contrast with the SPC proceeding here. In the first of those decisions, the student was disciplined

   only after the allegations were investigated and a written report, with specific credibility

   determinations, was prepared. See Doe v. Vanderbilt Univ., No. 3:18-cv-00569, 2019 U.S. Dist.

   LEXIS 173269, at *38-39 (M.D. Tenn. Sep. 30, 2019) (“Vanderbilt conducted an investigation,

   interviewed witnesses (including John Doe and Jane Roe), and produced investigation reports that

   provided explanations of [the decision-maker’s] consideration of the evidence, witnesses’

   credibility, and factual conclusions related thereto.”). In the second, involving the same school, a

   similar procedure was followed—including an investigation that involved “two interviews of [the

   accused], written information and answers provided by [the complainant], the interview of one

   non-party witness, as well as a review of [police] reports, VUMC medical information,

   photographs and surveillance video”—and the accused student was presented with detailed

                                                    10


Case 3:20-cv-00315-DCLC-DCP Document 19 Filed 08/18/20 Page 12 of 19 PageID #: 265
   allegations at the beginning of the investigation and was given the opportunity to comment on the

   investigative report before it was finalized. See Z.J. v. Vanderbilt Univ., 355 F. Supp. 3d 646, 668-

   71 (M.D. Tenn. 2018). And in the third decision, the student was disciplined after a hearing in

   which the complainant and other witnesses testified. See Doe v. Miami Univ., 882 F.3d 579, 587

   (6th Cir. 2018).

          Despite the procedural protections that the student in the third decision was afforded, the

   Sixth Circuit still reversed the dismissal of the student’s Title IX erroneous-outcome claim, in part

   because “the unresolved inconsistency in [the complainant’s] statement, the unexplained

   discrepancy in the hearing panel’s finding of fact, and the alleged use of an erroneous definition

   of consent creates ‘some articulable doubt’ as to the accuracy of the decision.” Id. at 593. In short,

   LMU has not identified any authority for the notion that Title IX permits schools to resolve

   allegations of sexual harassment by crediting hearsay allegations without an investigation, or ever

   crediting, even in part, allegations that are anonymous. Doe has a substantial likelihood of success

   on the merits of his Title IX claim.

        C. Doe is substantially likely to succeed on the merits of his breach of contract claim.

          LMU’s primary argument regarding Doe’s contract claim—that the Handbook’s

   disciplinary procedures do not apply to the anonymous allegation of sexual harassment—is

   addressed above. Doe’s contract claim is supported not only by the Handbook’s plain language,

   but also by the Handbook’s implied covenant of good faith and fair dealing, which obligated LMU

   to provide Doe with “basic fairness.” For LMU to dismiss Doe in his final year based on an

   anonymous allegation of sexual harassment, without giving him notice of what he was supposed

   to have said or done, deprived him of “basic fairness.” See Doe v. Brandeis Univ., 177 F. Supp.

   3d 561, 608 (D. Mass. 2016) (holding that a student’s claim that a private school denied him “basic

                                                    11


Case 3:20-cv-00315-DCLC-DCP Document 19 Filed 08/18/20 Page 13 of 19 PageID #: 266
   fairness” was plausible because the school disciplined him for alleged sexual misconduct without

   giving him notice of the specific allegations against him, any right to confront or cross-examine

   the complainant, or any right to examine evidence or witness statements, among other defects).

             LMU’s argument that the dismissal was an “academic” decision entitled to great deference

   conflicts with the terms of the Handbook. As discussed above, in the Handbook, professionalism

   standards are set out, not in the academics or the academic-deficiencies sections, but in a separate

   section titled “Conduct and Professionalism.” See Handbook at 76. And sexual harassment, far

   from being treated as a matter of academics, is addressed in a separate section that describes

   harassment as conduct that is subject to “disciplinary action.” See Handbook at 86, 89.

             In part for this reason, the two contract-claim decisions that LMU principally relies on are

   inapposite. See Resp. at 18. In one of them, the student handbook at issue “says professionalism

   is part of Case Western’s academic curriculum at least four times.” Al-Dabagh v. Case W. Res.

   Univ., 777 F.3d 355, 359 (6th Cir. 2015). In the other, the student was dismissed because she had

   been assigned an “F” in a clinical rotation, “which was clearly an academic decision.” Sifuna v.

   S. Coll. of Tenn., Inc., No. 3:14-cv-00515, 2017 U.S. Dist. LEXIS 72699, at *18 (E.D. Tenn. May

   12, 2017). Moreover, neither of these cases suggests that a student may be dismissed based even

   in part on an anonymous allegation, regardless of whether the school decides to view the allegation

   as a “professionalism issue.” In sum, because of the Handbook’s plain language, and because the

   proceeding here lacked “basic fairness” by any measure, the merits of Doe’s contract claim are

   strong.

        D. Doe is substantially likely to succeed on the merits of his negligence claim.

             Doe’s negligence claim is based on the fact that LMU failed to investigate the anonymous

   complaint of sexual harassment.        Given the gravity of sexual misconduct allegations, it is

                                                     12


Case 3:20-cv-00315-DCLC-DCP Document 19 Filed 08/18/20 Page 14 of 19 PageID #: 267
   reasonably foreseeable that acceptance of such a complaint, without investigation, could lead to a

   medical student’s wrongful dismissal. LMU disputes the merits of this claim essentially on two

   grounds. Neither carries the day.

          First, LMU claims that Doe’s allegations show that LMU did, in fact, investigate the

   allegations. LMU points out that the Verified Complaint alleges that Dr. Loyke spoke with the

   complainant regarding her allegations.     That one conversation is hardly an “investigation,”

   especially since Dr. Loyke never interviewed Doe about the allegations. Again, Doe did not even

   learn about Dr. Loyke’s handwritten notes until after SPC had recommended his dismissal.

          Second, LMU argues that any duty LMU owes to Doe arises from the Handbook and thus

   that Doe’s negligence claim is merely a “recast” of his contract claim. Although some courts have

   accepted this argument, other courts have permitted student-plaintiffs to pursue contract and

   negligence claims arising from the same school sanction. See Atria v. Vanderbilt Univ., 142 F.

   App’x 246, 257 (6th Cir. 2005) (reversing summary judgment dismissing student’s breach of

   contract and negligence claims); Doe v. Univ. of the S., No. 4:09-cv-62, 2011 U.S. Dist. LEXIS

   35166, at *55-58 (E.D. Tenn. Mar. 31, 2011). See also Doe v. Brandeis Univ., 177 F. Supp. 3d

   561, 613-14 (D. Mass. 2016) (“John’s status as a student does not necessarily preclude his

   negligence claim.”). These decisions make sense because, as LMU acknowledges, “courts have

   rejected a rigid application of contract law” when dealing with student-university relationships.

   Resp. at 17. Also, contrary to LMU’s argument, Doe’s negligence claim is independent of the

   Handbook’s disciplinary procedures. Even if those procedures did not apply here, it would still

   have been negligent for LMU to dismiss Doe based even in part on an anonymous allegation of

   sexual harassment. Doe’s negligence claim, then, also has a strong likelihood of success.



                                                  13


Case 3:20-cv-00315-DCLC-DCP Document 19 Filed 08/18/20 Page 15 of 19 PageID #: 268
   2.    Without an injunction, Doe will suffer irreparable harm.

           As Doe’s opening brief explains, without a preliminary injunction, Doe’s chances of

   matching with a residency program will be significantly reduced, and he may lose the ability to

   graduate from medical school.         LMU claims that these harms are “refuted” because Doe

   supposedly delayed in filing his lawsuit. This argument is wrong for two reasons.

           First, contrary to LMU’s suggestion that Doe was sitting on his hands for six months,

   before filing suit, Doe attempted to resolve this matter by negotiations with LMU through counsel.

   The negotiations took longer than they otherwise would because of the COVID-19 pandemic.

   Second, LMU’s argument assumes that filing the lawsuit earlier this year would have allowed Doe

   to start a residency program in July. In fact, because Doe was not allowed to finish a rotation in

   December and was dismissed in January, he would not have been able to finish his remaining

   rotations before July 1st, even if he had been reinstated in February.

         The timing of Doe’s lawsuit, then, does not “refute” Doe’s claim that, without an injunction,

   he will suffer irreparable harm. The cases cited by LMU do not show otherwise. Only one of

   them involved an academic sanction, and it was not a dismissal but a one-semester suspension.

   See Pierre v. Univ. of Dayton, 143 F. Supp. 3d 703, 706 (S.D. Ohio 2015). The other two were

   trademark or trade secrets cases. See Kendall Holdings, Ltd. v. Eden Cryogenics LLC, 630 F.

   Supp. 2d 853, 867 (S.D. Ohio 2008); Wells Fargo & Co. v. WhenU.com, Inc., 293 F. Supp. 2d 734,

   771-72 (E.D. Mich. 2003).         In school-discipline cases, the weight of authority is that the

   consequences arising from a serious sanction are “irreparable” and justify granting injunctive

   relief, as the following list indicates:

             •   Doe v. Univ. of Cincinnati, 872 F.3d 393, 407 (6th Cir. Ohio September 25, 2017)

                 (affirming injunction where, without injunctive relief, “Doe would be suspended for

                                                    14


Case 3:20-cv-00315-DCLC-DCP Document 19 Filed 08/18/20 Page 16 of 19 PageID #: 269
                 a year and suffer reputational harm both on and off campus based on a finding

                 rendered after an unfair hearing);

            •    Order dated June 14, 2019, Doe v. Rhodes College, W.D. Tenn., No. 2:19-cv-2336,

                 [Doc 33], at 11 (finding “irreparable harms that favor” injunctive relief where

                 student’s expulsion “has already damages his reputation and may affect his ability to

                 enroll at other institutions of higher education and to pursue a career”) 1;

            •    Doe v. Univ. of Conn., No. 3:20cv92 (MPS), 2020 U.S. Dist. LEXIS 11170, at *5 (D.

                 Conn. Jan. 23, 2020) (“For a college student poised to graduate in a few months, it is

                 highly likely that a two-year suspension and a sanction for sexual assault would

                 indeed "forever change[]" the trajectory of his education and career.”);

            •    Roe v. Adams-Gaston, No. 2:17-cv-945, 2018 U.S. Dist. LEXIS 185697, at *46 (S.D.

                 Ohio Apr. 17, 2018) (“In the absence of an injunction, Roe would continue to be

                 expelled and suffer significant reputational harm based on the outcome of hearings

                 in which she was denied the opportunity to cross-examine adverse witnesses.”); and

            •    Nokes v. Miami Univ., No. 1:17-cv-482, 2017 U.S. Dist. LEXIS 136880, at *39 (S.D.

                 Ohio Aug. 25, 2017) (“In university discipline cases, this Court has previously found

                 sufficient irreparable harm to warrant a preliminary injunction where suspension and

                 damage to reputation are at issue.”).

   The harms that Doe will continue to suffer because of the dismissal weigh in favor of granting an

   injunction.




   1
     A copy of the Rhodes College order, which enjoined Rhodes from enforcing an expulsion, is
   attached.
                                               15


Case 3:20-cv-00315-DCLC-DCP Document 19 Filed 08/18/20 Page 17 of 19 PageID #: 270
   3.   The equities and the public interest weigh in favor of granting a preliminary injunction.

          In addition to the interests identified in Doe’s opening brief, the public has a strong interest

   in ensuring that “educational institutions comply with procedural due process and Title IX when

   seeking to achieve” an “educational environment” conducive to learning. Order dated June 14,

   2019, Doe v. Rhodes College, W.D. Tenn., No. 2:19-cv-2336, [Doc 33]. LMU claims that there

   is a risk of “potential harm” to the public and LMU if Doe becomes a doctor because of the “lack

   of professionalism and inappropriate behavior” supposedly exhibited by Doe. But the alleged

   “behavior” that led to his dismissal not only is denied by Doe. It has never been the subject of any

   sort of fact-finding or adjudicatory proceeding whatsoever. LMU may be willing to rely on

   anonymous allegations and hearsay, but the Court certainly doesn’t have to. LMU has not

   identified any legitimate concern that outweighs the interests that favor granting an injunction.

   4.   No bond is needed.

          In its response, LMU does not raise any opposition to Doe’s request that the requirement

   under Rule 65(c) to post a bond be waived.




                                                    16


Case 3:20-cv-00315-DCLC-DCP Document 19 Filed 08/18/20 Page 18 of 19 PageID #: 271
                                           CONCLUSION

          LMU’s Handbook expressly provides that accusations of sexual harassment are subject to

   “disciplinary action.” It is undisputed that LMU did not follow the Handbook’s disciplinary

   procedures here. A preliminary injunction should be granted that prohibits LMU from enforcing

   its decision to dismiss Doe and requires LMU to provide him the opportunity to finish his medical

   studies, apply for a residency, and graduate as a Doctor of Osteopathic Medicine.

          Respectfully submitted August 18, 2020.


                                               RITCHIE, DILLARD, DAVIES & JOHNSON, P.C.

                                               s/James R. Stovall
                                               James R. Stovall [BPR # 032512]
                                               606 W. Main Street, Suite 300
                                               Knoxville, TN 37902
                                               (865) 637-0661
                                               jstovall@rddjlaw.com




                                                  17


Case 3:20-cv-00315-DCLC-DCP Document 19 Filed 08/18/20 Page 19 of 19 PageID #: 272
